Pannell, Presiding Judge.
The defendant was charged with violation of a DeKalb County Ordinance being Section 12A-1, which reads as follows: "Any person engaged in or desiring to engage in any type or kind of selling, soliciting, *762canvassing, survey making or any other business, occupation or vocation, which by its nature and pursuance thereof requires going from door to door or house to house in the residential areas of the unincorporated areas of the county, whether on a temporary or permanent basis and whether or not it be for any religious, charitable, nonprofit or profit-making organization shall first register with the department of public safety completing a personal information questionnaire and receiving personal identification card which shall be his permit to engage in the activities set out above.” Section 13A-1A provides for certain exemptions not here material. The Recorder’s Court of DeKalb County found the defendants guilty of violation of this ordinance and they made application for certiorari to the Superior Court of DeKalb County, which application was denied.
Argued September 2, 1975
Decided September 19, 1975.
S. Ralph Martin, Jr., for appellants.
Harvey, Willard & Elliott, Wendell K. Willard, for appellee.
1. The evidence shows both defendants were selling what they claimed were religious tracts or a religious newspaper in a business area in front of commercial establishments of the county. There is no evidence that they were selling in a residential area; nor any evidence they were going from door to door, or house to house. The evidence, therefore, was insufficient to authorize a finding of guilty of the offense charged. It follows the judge of the superior court erred in overruling the petition for certiorari.
2. Under these circumstances it is not necessary to rule on the attack upon the constitutionality of the ordinance.

Judgment reversed.


Quillian and Clark, JJ., concur.